Citation Nr: 9910511	
Decision Date: 04/15/99    Archive Date: 04/29/99

DOCKET NO.  96-18 031	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina




THE ISSUE

Entitlement to an increased rating for service-connected 
right ankle disability, currently evaluated as 20 percent 
disabling.




ATTORNEY FOR THE BOARD

M. Miyake, Associate Counsel



REMAND

The veteran served on active duty from July 1985 to 
April 1987.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1995 rating decision of the 
Houston, Texas RO which denied the veteran's claim of 
entitlement to an increased rating.  In July 1996, the 
veteran informed the RO that he had moved to North Carolina.  
Jurisdiction of the claims file was thereafter transferred to 
the Winston-Salem, North Carolina RO.  

In a letter dated May 14, 1998, pursuant to the veteran's 
request for a hearing before a member of the Board, the RO 
sent the veteran a notice to appear at his hearing scheduled 
for June 19, 1998.  He failed to appear.  On June 17, 1998, 
the veteran called the RO and informed them that the May 14, 
1998, notice had been sent to his old address.  He requested 
a new hearing date and provided the RO with his new address.  
In a letter dated December 21, 1998, the RO sent the veteran 
a notice to appear at a rescheduled hearing before a 
traveling member of the Board in February 1999, but sent the 
notice to the same address listed on the May 14, 1998, 
notice.  He failed to appear at his February 1999 hearing.

Given the use of an incorrect address in the December 1998 
notification, the Board recently sought clarification of the 
veteran's desire for a hearing.  The veteran responded to the 
inquiry by returning the Board's March 1999 letter with his 
signature affixed.  He specifically indicated that he wanted 
a hearing before a member of the Board at the RO.  Because of 
the previous confusion as to the veteran's correct address, 
and since the Board may not proceed until the veteran is 
afforded the opportunity for the hearing he requested, 
38 U.S.C.A. § 7107(b) (West Supp. 1998), the case must be 
REMANDED to the RO for the following action:

Arrangements should be made for the 
veteran to appear at a personal hearing 
at the RO before a traveling member of 
the Board.  

After giving the veteran an opportunity to appear at a 
hearing before a member of the Board, the RO should return 
the claims folder to the Board for further appellate review.  
No action is required of the veteran until he receives 
further notice.  The purpose of this remand is to comply with 
governing adjudicative procedures.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition of this appeal.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1998).


